     Case 3:18-cv-01494-MEM Document 59 Filed 10/15/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA
WILLIAM J. COST,                   :

              Plaintiff            :   CIVIL ACTION NO. 3:18-1494

     v.                            :        (JUDGE MANNION)

BOROUGH OF DICKSON CITY,           :
and MICHAEL RANAKOSKI,
                                   :
            Defendants
=======================================================

WILLIAM J. COST, JR.,              :

              Plaintiff            :

     v.                            :

BOROUGH OF DICKSON CITY,           :
MICHAEL RANAKOSKI, and
MICHAEL McMORROW                   :

             Defendants            :

                               ORDER
    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:
    (1)   Plaintiffs’ Count I Fourteenth Amendment claims are
          DISMISSED with prejudice;

    (2)   Defendants motion for summary judgment (Doc. 24), is
          GRANTED with respect to Plaintiffs’ federal claims in
         Case 3:18-cv-01494-MEM Document 59 Filed 10/15/20 Page 2 of 2




               Counts I, II, IV, V and VI and JUDGMENT is entered in

               favor of Defendants and against Plaintiffs on those claims;
       (3)     Plaintiffs’ motion for partial summary judgment, (Doc. 17),
               is DENIED;

       (4)     Plaintiffs’ state law claims in Counts III, IV, and V are
               DISMISSED WITHOUT PREJUDICE; and
       (5)     The Clerk of Court is directed to CLOSE THIS CASE.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: October 15, 2020
18-1494-02-ORDER




                                       -2-
